230 Ind. 231 (1951)
99 N.E.2d 746
BECKS
v.
STATE EX REL. DOWD, WARDEN.
No. 28,736.
Supreme Court of Indiana.
Filed July 19, 1951.
Rehearing denied January 9, 1952.
*232 Edward Becks, pro se.
J. Emmett McManamon, Attorney General; George W. Hand and John Ready O'Connor, Deputy Attorneys General, for appellee.
PER CURIAM.
This purports to be an appeal from some action of the LaPorte Circuit Court on a petition for writ of habeas corpus filed by appellant in said court. The appellee has filed a motion to dismiss this appeal for noncompliance with the rules of this court.
It would only incumber the record in this proceeding to recite all the defects of the transcript. It is sufficient to note that we fail to find any certified copy of any order book entry of any judgment of the trial court from which an appeal could be prosecuted. See Harris v. State (1947), 225 Ind. 115, 73 N.E.2d 51; Parker v. State (1946), 224 Ind. 513, 69 N.E.2d 176.
The appeal is dismissed.
NOTE.  Reported in 99 N.E.2d 746.